920 So.2d 742 (2006)
Michael PAYNE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2574.
District Court of Appeal of Florida, Fifth District.
February 10, 2006.
*743 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Michael Payne appeals the order finding him in violation of probation. His sole issue on appeal is that the court failed to enter a written order stating which conditions the court found that he had violated. Payne is correct that such an order is necessary. Brinson v. State, 866 So.2d 1268 (Fla. 5th DCA 2004).
Accordingly, we affirm the revocation of Payne's probation, but remand for the entry of a proper order.
AFFIRMED IN PART and REMANDED.
PLEUS, C.J., SAWAYA and ORFINGER, JJ., concur.